Citation Nr: 1115131	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to April 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied service connection for a left shoulder disability.  

In August 2009, the Veteran testified before the Board at a hearing held at the RO.  In October 2009, the Board remanded this appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran contends, in written statements and in hearing testimony, that his current left shoulder disability is the result of an in-service left shoulder injury, and therefore, he is entitled to service connection.  Specifically, the Veteran asserts that in February or March 1960, while dancing on a table, he slipped on some ice and fell onto his left arm and shoulder, tearing the muscles of his shoulder and pulling it out of socket.  He has alternatively asserted that, while walking in service, he slipped and fell onto a picnic table and injured his left elbow and shoulder.  He contends that he used a hot towel to soothe his shoulder, but that he did not seek treatment because he was afraid that he would be called before the courts-martial and be made to leave the service.  He has alternatively asserted that the Army hospital told him to put hot packs on his shoulder.  He contends that he has had problems with his shoulder since that incident.

Service medical records document treatment related to painful flat feet, low back pain, and a chest contusion, but are negative for complaints or clinical findings related to the left shoulder or left arm.  The February 1962 separation examination is also negative for complaints or clinical abnormalities related to the left shoulder or left arm.

Private medical records dated in 1997 and 2002 document treatment for complaints related to the hands, fingers, and heart, but are negative for left shoulder complaints.  They also contain a January 1997 chest x-ray report showing early degenerative changes of the bilateral acromioclavicular joints.  

In November 2005, the Veteran sought VA treatment for complaints of left shoulder pain that had been present for one week.  The assessment was a possible ligament strain of the left rotator cuff.  X-ray examination revealed no acute fracture or dislocation.  There were moderate degenerative changes of the acromioclavicular joint.  In December 2005, the Veteran reported that he had been experiencing left shoulder pain for two weeks, and denied any accidents or injuries to the left shoulder.  He was diagnosed with a chronic strain of the left rotator cuff.  In January 2006, he began physical therapy for the condition.  At that time, he reported that he had injured his shoulder many years ago while in the service, but had recently noticed a marked increase in pain and limitation in arm movement.  The pain was worse at night.  The Veteran underwent left rotator cuff repair in October 2006.  VA treatment records show that, in December 2006, the Veteran reported that his left shoulder condition began one year previously.  The surgery had helped to decrease his pain, but he continued to have difficulty using his shoulder.  He continued to receive physical therapy for his left shoulder disability.  

In November 2008, the Veteran sought private treatment for his left shoulder disability, which he reported as related to his military service.  An X-ray of the left shoulder showed glenohumeral arthritic changes with marked superior migration of the humeral head indicating a massive left rotator cuff tear.

In July 2010, the Veteran was afforded a VA examination during which he reported pain, stiffness, weakness, decreased speed of joint motion, and tenderness in the left shoulder.  He reported an onset of symptoms between 1960 and 1962 when he fell and hit a picnic table, injuring his left shoulder.  The examiner noted the findings of left shoulder imaging performed in February 2006 and the Veteran's October 2006 left shoulder arthroscopy.  On physical examination, tenderness and pain at rest in the right shoulder were noted.  Shoulder range of motion testing revealed left flexion from 0 to 90 degrees, left abduction from 0 to 90 degrees, and left internal and external rotation from 0 to 90 degrees, with evidence of pain with active motion.  The examiner also noted objective evidence of pain with repetitive motion, though there was no additional limitation with three repetitions.  The examiner diagnosed an irreparable left rotator cuff tear.

Based on examination of the Veteran and a review of the claims file, the July 2010 VA examiner opined that it was as least as likely as not that the Veteran's left shoulder disability was the result of active service, finding the Veteran's reported history to be consistent with his shoulder rotator cuff tear first manifesting at that time.  The examiner stated that, although no service medical records corroborated the Veteran's reported in-service fall, the Veteran stated that he was told if he reported the fall he would probably be brought before the courts-martial.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (20109);  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, although there is a positive VA opinion of record, the Board finds the opinion to be insufficient for rating purposes and, therefore, further remand is necessary for a new medical opinion.  Specifically, the July 2010 opinion appears to have been based solely upon the Veteran's reported history of continuity of left shoulder symptoms following an injury in service, which is not shown in the record.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinion appears to have been in this case.  Black v. Brown, 5 Vet. App. 177  (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).
In addition, the July 2010 opinion is not adequately supported by rationale.  The examiner provided no reasoning or explanation for the conclusion that a rotator cuff tear, or symptoms related thereto, could first manifest 45 years after an initial injury.  Such supporting rationale is particularly essential in a case such as this where there is a lengthy absence of post-service treatment or complaints and where the Veteran reported a recent onset of symptoms when seeking treatment for the disability.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  The value of a physician's statement is dependent, in part, upon the extent to which it uses clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  Therefore, the Board finds that a remand for a new examination and opinion is required in order to fairly address the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(2) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that, pursuant to its previous remand in October 2009, private medical records dated from 1997 to 2002, and dated in 2008, were obtained and associated with the claims file some time after September 2010.  As those records were obtained subsequent to the July 2010 examination, they were not available for consideration by the July 2010 examiner.  To ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the entire claims folder, including any evidence submitted subsequent to the July 2010 examination.
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his left shoulder disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including:  the Veteran's service medical records, which are negative for complaints and treatment of the left shoulder; private medical records dated from 1997 to 2002, and in 2008, which include a January 1997 chest x-ray showing early degenerative changes of the bilateral acromioclavicular joints; and, VA medical records dated in November 2005 and December 2005 in which the Veteran reports left shoulder pain of recent onset.  The VA examiner should also consider any lay evidence asserting a continuity of symptomatology of left shoulder problems since active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should diagnose all left shoulder pathology shown, to include any arthritis or rotator cuff injury.  The examiner specifically opine as to whether it is it at least as likely as not (50 percent probability or greater) that each left shoulder disability diagnosed first manifested during active service, or is otherwise related to active service?  If the Veteran's left shoulder disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  The examiner should consider the Veteran's lay statements as to incurrence of injury and continuity of symptomatology, but should support any opinion with a stated rationale.

2. Then, readjudicate the claim. If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


